DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/20 and 9/21/20 has been entered.
Claims 21-26, 28-31, 33, and 35-40 are pending, wherein claims 35-40 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 24, 26, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitch et al (US 4,147,201, previously cited) in view of Subramanian (US 2015/0034604, previously cited) and Burd (US 2016/0144434, cited in PTO-892 mailed 10/03/18).
Regarding independent claim 21, Rabinovitch et al teaches a method of making a cast component (col 3 lines 8-11, manufacture of turbo-machine blade of figure 1) comprising:
adhering a material to a surface of a first metal component (sanding a model to enhance adherence, depositing layer of refractory oxide onto an Alpax (Al-Si) model, col 4 lines 12-17, lines 23-26, and lines 33-50);
fusing the material to the first metal component to form a skin layer over the surface of the first metal component (abstract, plasma or flame spraying, col 3 lines 30-50, thin non-porous layer of refractory metallic oxide, fig 2), wherein the skin layer has a higher melting point than the first metal component (refractory metal oxide skin with high melting point compared to the melting point of an Al-Si model);
forming a shell mold around the skin layer (col 3 lines 58-65, coated externally with a refractory coating 26 of greater thickness, fig 2);
forming a cavity within at least a portion of the skin layer by removing the first metal component (fig 2-4, see cavity, col 4 lines 23-26, alloy model is dissolved by attack with acid);
pouring a liquid metal into the cavity to form the cast component (col 3 lines 7-30, implied from the direct casting to form the turbo-machine blade of figure 1, col 1 lines 10-45, unidirectional solidification of the fiber reinforced composite alloy);
removing the shell mold to expose the skin layer with the cast component therein (implied step to form a turbo-machine blade of figure 1 which does not include the shell nor the skin layer); and
removing the skin layer to expose the cast component (implied step to form a turbo-machine blade of figure 1 which does not include the shell nor the skin layer).

Subramanian et al teaches prior art additive manufacturing processes that build components in layers (paragraph [0003]), recognizing the issues with selective laser melting and selective laser sintering, or laser microcladding which melts a flow of powder that is propelled towards the surface by a jet of gas (paragraph [0004]).  Subramanian et al’s process is a laser powder deposition of ceramic and metallic materials in the optional presence of flux compositions (paragraph [0002]), including the step of powdered materials delivered onto a working surface to produce a powder deposit in which the content and dimensions of multiple adjacent powder layers can be precisely controlled (paragraph [0017]).  Laser heating of the powder layers is then carried out such that both the shape and intensity of laser energy applied to different powder layers is tailored to accommodate the content and dimensions of the different powder layers (paragraph [0017]).  The laser heating causes melting or sintering of the powders (paragraph [0017]).  Subramanian et al’s process ideally allows for large sized components to be fabricated without the need to employ rigorously air-free conditions while still minimizing unwanted chemical and mechanical imperfections (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art to modify Rabinovitch et al so as to perform a process of adhering powder to the surface and then directing an energy source to melt the powder on the surface to form a skin layer, as Subramanian et al recognizes the problems in the prior art regarding different types of deposition of layers, including impurity issues with a process where powder is propelled towards the surface by a jet of gas and melting the flow of powder (paragraph [0004]), and that Subramanian et al’s process allows materials to be selectively placed and processed in a simple and efficient manner that avoids the chemical and mechanical imperfections of the prior art while also 
	The combination of Rabinovitch et al as modified by Subramanian et al teaches of enhancing the adherence such as by sanding (Rabinovitch et al, col 4 lines 35-42) or by contacting the powder with water or binder (Subramanian et al, paragraph [0020]), but is quiet to applying an adhesive product to the surface of the first metal component, such that the powder is adhered to the surface via the adhesive product.
	Burd teaches an additive manufacturing system where a pulverant material 26 is deposited on substrate 24, and a focused radiation beam is directed to a portion of pulverant material adjacent to substrate, sintering the pulverant material to form the finish part portion (paragraph [0024]).  In some embodiments, an adhesive, epoxy, or other binding structure may be present at the interface between the substrate and the first slice of pulverant material to ensure sufficient binding between substrate and finished part portion (paragraph [0024], paragraph [0031], deposited at the interface).  Surface roughness is another possible way of accomplishing the sufficient adhesion (paragraph [0025]).
	In view of the teachings of Burd, it would have been obvious to one of ordinary skill in the art to modify the combination of Rabinovitch et al and Subramanian et al so as to apply an adhesive product to the surface of the first metal component such that the powder is adhered to the surface of the first metal component via the adhesive product, as Rabinovitch et al and Subramanian et al both suggest improving adherence and that Burd teaches that the use of an adhesive or epoxy provides sufficient adherence.

	Regarding claim 24, the combination teaches prior to adhering the powder to the first metal component, preparing the first metal component to accept bonding of the powder (Rabinovitch et al, col 4 lines 35-42, slight sanding to eliminate any trace of oxide or grease, enhancing satisfactory adherence).

	Regarding claim 26, the combination teaches wherein adhering the powder to the first metal component comprises spraying the powder onto the first metal component (see combination, note Subramanian et al, figure 2, paragraph [0022-0023], powder delivery, spraying step).

Regarding independent claim 28, note that claim 28 differs from claim 21 by requiring that the powdered material is sintered to form the skin layer.  Note that this would be suggested from the combination above with respect to independent claim 21.  Note that Subramanian et al describes both melting and sintering of the powder by the laser (paragraph [0017]).

	Regarding claim 33, the combination teaches wherein adhering the powder to the first metal component comprises spraying the powder onto the first metal component (see combination, note Subramanian et al, figure 2, paragraph [0022-0023], powder delivery, spraying step).

Claims 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitch et al as modified by Subramanian et al and Burd as applied to claims 21 and 28 above, and further in view of Brown (US 3,422,880, previously cited).
Regarding claim 22, the combination discloses the first metal component includes at least one of an aluminum and aluminum alloy (Rabinovitch et al, col 4 lines 23-35, Alpax model, Al-Si model) and that the component is for a gas turbine engine hot section component (Rabinovitch et al, col 3 lines 8-11, manufacture of turbo-machine blade of figure 1).
	The combination fails to teach the skin layer comprises a tungsten, tungsten alloy, molybdenum, or molybdenum alloy.

	It would have been obvious to one of ordinary skill in the art to include refractory metals, such as tungsten or molybdenum, to a face coating of the mold of Rabinovitch et al (corresponding to the thin shell layer 21), as Brown recognizes the advantages achieved such as overcoming issues with contamination, defects, cracks, rough surfaces, etc.

	Regarding claim 29, the combination teaches the first metal comprises an aluminum alloy (Rabinovitch et al, col 4 lines 23-35, Alpax model, Al-Si model) and the skin layer comprises tungsten or molybdenum (see combination above with respect to claim 22, Brown discloses tungsten or molybdenum in the face coating).

Claims 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitch et al as modified by Subramanian et al and Burd as applied to claims 21 and 28 above, and further in view of Newton et al (US 2010/0000698, previously cited).
	Regarding claim 23, the combination suggests removing the shell mold, but is quiet to removing the skin layer comprises at least one of leaching or etching.
Newton et al discloses an investment casting process to form a gas turbine engine component, including a core and shell (paragraph [0006]).  Newton et al recognizes that both the core and the shell 
As removal of the skin layer is suggested in Rabinovitch (as the product shown in figure 1 does not include a skin layer), it would have been obvious to one of ordinary skill in the art to perform the conventional steps for removing the shell, such as by mechanical abrasion, water blasting, and/or leaching.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

	Regarding claim 30, note that the limitation of removing any un-fused powder is not considered as being required by the claim under its broadest reasonable interpretation as the limitation is a contingent limitation (MPEP 2111.04, contingent limitation, note that “any un-fused powder” makes the limitation contingent as there may be no un-fused powdered).
	The combination suggests the limitation of repeating the cycle of adhering and fusing until a desired coverage and skin thickness is achieved (Rabinovitch et al, col 4 lines 40-65 discloses a slide for translation in the direction of double arrow f showing the apparatus for coating, Subramanian et al shows multiple layers in figure 3 and paragraph [0030], it would be obvious to repeat to ensure sufficient thickness and density); and that removing the skin layer comprises at least a physical means (Newton et al, paragraph [0017], mechanical abrasion or water blasting).

Claims 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitch et al as modified by Subramanian et al and Burd as applied to claims 24 and 28 above, and further in view of Merrill et al (US 2011/0132564, previously cited).
Regarding claims 25 and 31, the combination discloses removing contaminants and increasing the roughness of a surface of the first metal component (Rabinovitch et al, ol 4 lines 36-43).  However, Rabinovitch et al suggests the step of sanding, and is quiet to application of solvent, fluoride ions, or grit blasting.
	However, note that sanding and grit blasting are known equivalents for performing the same function of surface treatment, which is known in the art.  Merrill et al discloses using either sanding or grit blasting as a surface modification technique (paragraph [0042]).
	It would have been obvious to use grit blasting as an alternative to sanding, as the substitution of one known element for another would yield predictable results to one of ordinary skill in the art.  MPEP 2143(I)(B).  MPEP 2144.06(II).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims have been amended to require the application of an adhesive product to the surface of the first metal component, and adhering the powder to the first metal component via the adhesive product.  The rejections above look toward Burd for the teachings of an adhesive product applied to the surface of a component on which powder is then adhered onto and sintered (Burd, paragraph [0020], [0024], [0025], [0031], [0037]).

The examiner disagrees.  Subramanian's process of selectively placing and processing of the powders is a simple and efficient manner that avoids the chemical and mechanical imperfections of the prior art, such as where impurity issues may arise in a process where powder is propelled towards the surface by a jet of gas and then melting the flow of powder.  Subramanian describes impurities can arise in a cladding process as the protective gas, used to propel the powder, tends to dissipate before the clad material is fully cooled, possibly leading to superficial oxidation and nitridation (paragraph [0004]).  The advantage of being able to be used for large-sized components is an additional advantage of Subramanian's process, which already provides the advantage of avoiding impurities from the prior art propelling of powder by a jet of gas while melting the flow of powder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735